      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 ANDREA ROSSBACH,                       :
                                        :             19cv5758 (DLC)
                          Plaintiff,    :
                                        :
                -v-                     :            OPINION AND ORDER
                                        :
 MONTEFIORE MEDICAL CENTER, NORMAN      :
 MORALES, and PATRICIA VEINTIMILLA,     :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES:

For plaintiff Andrea Rossbach:
Daniel Altaras
Derek Smith Law Group, PLLC
One Penn Plaza
Suite 4905
New York, NY 10119

For defendants Montefiore Medical Center, Norman Morales, and
Patricia Veintimilla:
Jean L. Schmidt
Nina Massen
Littler Mendelson, P.C.
900 Third Avenue
New York, NY 10022

DENISE COTE, District Judge:

     The defendants in this employment discrimination case have

moved to dismiss this action, as well as for the imposition of

monetary sanctions against plaintiff Andrea Rossbach, her

counsel Daniel Altaras, and the Derek Smith Law Group (“DSLG”),

her counsel’s law firm.     Their motion is based on this Court’s

finding, following an evidentiary hearing, that Rossbach had
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 2 of 32



fabricated documentary evidence she produced during discovery in

this action.   For the following reasons, the motion to dismiss

is granted, and monetary sanctions are imposed on Rossbach,

Altaras, and the DSLG.


                               Background

     The facts set forth in this Opinion are derived from this

Court’s March 11, 2021 Opinion and Order granting partial

summary judgment to the defendants, see Rossbach v. Montefiore

Medical Center, No. 19cv5758 (DLC), 2021 WL 930710 (S.D.N.Y.

Mar. 11, 2021) (the “2021 Opinion”), the Court’s findings of

fact at the April 22, 2021 evidentiary hearing in this case, and

the parties’ submissions made in conjunction with the April 22

evidentiary hearing.    Familiarity with the 2021 Opinion is

presumed.

I.   Rossbach’s Claims and the Events Leading to the Evidentiary
     Hearing

     Rossbach filed this lawsuit on June 16, 2019.         Her

complaint alleges federal, state, and New York City

discrimination and tort claims arising from two related sets of

events.   Rossbach alleged that she was subjected to a campaign

of sexual harassment by defendant Norman Morales, her

supervisor.    The complaint also alleges that, after she objected

to Morales’ sexual harassment, Morales and defendant Patricia



                                    2
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 3 of 32



Veintimilla retaliated against her, which culminated in her

firing by Montefiore.    The defendants moved on November 20, 2020

for summary judgment on some of Rossbach’s claims –- primarily

those related to Rossbach’s discharge -- and the 2021 Opinion

largely granted that motion.      Most of the claims stemming from

Morales’ alleged sexual harassment remained for trial.

     On March 15, 2021, the defendants sought leave to move to

dismiss Rossbach’s remaining claims with prejudice and for

sanctions against Rossbach and her counsel.        As a basis for this

relief, the defendants alleged that certain documentary evidence

produced during discovery had been fabricated, citing a forensic

analysis of that evidence.     The defendants further alleged that

Rossbach had spoliated evidence and committed perjury at her

deposition in this case.     Later that day, Rossbach was ordered

to notify the Court if she intended to engage a forensic expert

to analyze the disputed evidence.       On March 19, Rossbach

informed the Court that she intended to engage an expert, and

the Court ordered the parties to submit their respective expert

reports in anticipation of an evidentiary hearing.         Those

reports were submitted on April 16.




                                    3
       Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 4 of 32



II.   The Evidentiary Hearing and the Court’s Findings of Fact
      Regarding to the Disputed Evidence

      On April 22, the Court held an evidentiary hearing

regarding the allegations of fabrication of evidence. 1          Daniel L.

Regard II and Joseph Caruso testified as forensic experts for

the defendants and Rossbach, respectively, and Rossbach also

testified.    The Court received the expert reports of Regard and

Caruso as their direct testimony, and they were subject to cross

examination regarding that testimony at the hearing.           Rossbach

was subject to both direct and cross examination at the hearing.

At the conclusion of the hearing, the Court found by clear and

convincing evidence that Rossbach had fabricated the disputed

text message evidence and had given false testimony about how

the evidence had been produced.       As a result, the defendants’

request to move to dismiss and for sanctions was granted.               The

Court’s findings of fact are outlined below.

      A.    The Allegations Against Morales and the Disputed
            Evidence

      In her complaint, Rossbach alleged that Morales, who was

one of her supervisors, subjected her to, among other things, a

series of unwanted sexual comments and to unwanted sexual

touching.    Rossbach never made a formal complaint regarding this



1 Due to the ongoing COVID-19 pandemic, the evidentiary hearing
was, with the consent of the parties, conducted via
videoconference.

                                     4
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 5 of 32



alleged conduct, 2 however, and there is very little documentary

evidence that supports her claims.       The primary piece of

documentary evidence supporting Rossbach’s allegation that she

was sexually harassed by Morales is the following image that

purports to depict a series of text messages sent by Morales to

Rossbach.




This image is a fabrication.

     The image was produced to the defendants twice.          The image

was first produced to the defendants during discovery on May 20,



2 Rossbach claims that she orally complained about Morales’
sexual harassment to Patricia Veintimilla, a supervisor, and to
her union representative, but there is no written documentation
of these complaints.

                                    5
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 6 of 32



2020 as a PDF file entitled “P000104.pdf.”        After Rossbach’s

deposition on October 29, 2020, the defendants requested the

image in its original format, and Rossbach produced a JPEG file

entitled “P000371.jpg.”     The two images are in all material

respects identical, save for their computer file format.

     B.   Chronology of Events Surrounding the Disputed Evidence

     Rossbach claimed that she received the text messages

displayed in the image from Morales on the iPhone 5 that she

used during 2017.    She testified during her deposition that

during 2017 her iPhone 5 developed “severe screen cracks.”

During the last few days of November 2017, soon after the date

of the final alleged text message from Morales, her iPhone 5

developed an “ink bleed” effect on its screen and she was unable

to view text messages. 3   During December 2017, Rossbach replaced

her iPhone 5 with a new iPhone X.       She stored the iPhone 5 in a

drawer in her home.    She claimed she was unable to transfer data

from her iPhone 5 to her iPhone X.




3 In a March 19, 2021 declaration (the “March 19 Declaration”)
and at the evidentiary hearing in this case, Rossbach changed
her story. She claimed that the phone did not, in fact, have an
ink bleed effect on its screen until 2020, when she dropped the
phone onto a tile floor in her kitchen. Her Declaration and her
testimony at the evidentiary hearing were given after she
learned that the defendants had raised questions about the
authenticity of the image.

                                    6
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 7 of 32



     On January 5, 2018, Montefiore fired Rossbach, and in May

2018, she filed a complaint regarding Montefiore with the Equal

Employment Opportunity Commission (“EEOC”).        In March 2019, the

EEOC gave Rossbach a right-to-sue letter, and in June 2019,

Rossbach filed the instant lawsuit.       A pretrial scheduling order

was issued on January 14, 2020.

     At Rossbach’s October 29, 2020 deposition, she testified

about receiving the text messages from Morales.         She also

testified about the creation of the image of those messages,

claiming that, because the iPhone 5 “screen was extremely

damaged,” she could not take a screen shot of the Morales text

messages on her iPhone 5, but that she took a picture of her

iPhone 5 screen with her iPhone X and sent the picture to

Altaras.   She confirmed that the passcode for the iPhone 5 is

0620, and that she had given the iPhone 5 to her attorney.

After the deposition, counsel for the defendants requested from

Altaras the original image provided by Rossbach, and Altaras

produced to the defendants the P000317.jpg file.

     In the March 19 Declaration, submitted after the defendants

notified the plaintiff that they were contesting the

authenticity of the text messages, Rossbach changed her

explanation of the state of her iPhone 5.        She claimed that in

March 2020, she sought to recover the text messages from Morales


                                    7
         Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 8 of 32



stored on her moribund iPhone 5, and that she attempted to take

a screen shot of the text messages but was unable to do so

because the iPhone 5’s screen was broken and flickered

erratically.      Instead, she placed a finger on the screen of the

iPhone 5 to prevent it from flickering and used the camera

feature of her iPhone X to take a picture of the screen of her

iPhone 5 at a moment when the screen was not flickering.             She

then used the iPhone X to send the photograph to her counsel,

who produced it to the defendants’ counsel in PDF format as

P000104.pdf.      The image as produced does not show any signs of a

cracked screen, an ink bleed, flickering, or Rossbach’s finger.

     In the March 19 Declaration, Rossbach also averred that, in

September 2020, the iPhone X that she had used to take the

picture of her iPhone 5 screen began to malfunction.             She took

her iPhone X to a retail store operated by her cell phone

service provider, where she was informed that the iPhone X could

not be repaired and that she would need to trade it in for a new

phone.     She disposed of her iPhone X and did not maintain a copy

of the data stored on her iPhone X.          The defendants were not

afforded the opportunity to examine the iPhone X or its

contents.

     The defendants sought the production of Rossbach’s iPhone 5

for a forensic evaluation.        Rossbach provided the iPhone 5 to


                                       8
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 9 of 32



Altaras, and on October 7, a courier retrieved the iPhone 5 from

Altaras’ home.   The phone was delivered to Consilio, a forensic

services provider, along with a handwritten note that read

“Passcode: 0620.”    Consilio staff observed that the screen of

the iPhone 5 was cracked but that there was no apparent “ink

bleed” or flickering on the screen.       The forensic evaluation

process required Consilio staff to first unlock the iPhone 5 by

entering its passcode.     The evaluator attempted to unlock the

device by using the “0620” passcode, but the device did not

unlock and displayed a message stating that the device would be

disabled for ten minutes.     A Consilio evaluator then made a

second attempt to unlock the device by entering the “0620”

passcode, but the device displayed a message that the “0620”

passcode was incorrect and that the device would be permanently

disabled if more than 10 failed attempts to unlock it were made.

Counsel for the defendants asked Rossbach to provide the correct

passcode for the iPhone 5 at her October 29 deposition, and

Rossbach testified that the passcode was “0620.”         Because

Rossbach did not provide the correct passcode to unlock her

iPhone, Consilio staff were unable to unlock it and conduct a

forensic evaluation.

     As noted, Rossbach provided her March 19 Declaration after

defense counsel had notified Altaras of their conclusion that


                                    9
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 10 of 32



the images of the purported text messages were a fabrication.

Defense counsel engaged Regard to assess the authenticity of the

images after receiving the P000317.jpg file from Altaras.          On

February 11, Altaras and defense counsel met with Regard.          At

the meeting, Regard described the basis for his conclusion that

the image was a fabrication, including the obvious point that

the P000317.jpg image did not show any cracks on the screen of

her iPhone 5.   After that meeting, Rossbach provided the March

19 Declaration in which she claimed, contrary to her deposition

testimony, that at the time she took a photograph of her iPhone

5 screen, it was not cracked.     She instead asserted that the

iPhone 5’s screen flickered erratically at the time she took the

photograph of the screen.     Rossbach’s March 19 Declaration

claims that the cracks and the “ink bleed” only developed when

she dropped the iPhone 5, which was after she took the

photograph of the iPhone 5 with her iPhone X.        Rossbach had not

mentioned the purported flickering issue in her deposition

testimony.

     C.   Findings of Fact Regarding Fabrication and Spoliation

     The evidence that Rossbach fabricated the text message

evidence is overwhelming.     The Court’s findings of fact at the

April 22 hearing included the following.




                                   10
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 11 of 32



     First, the P000317.jpg image produced by the plaintiff is

not consistent with Rossbach’s testimony regarding its creation.

At her deposition, she explicitly stated that in 2017, her

iPhone 5 had developed severe screen cracks that rendered it

effectively unusable and that it developed an “ink bleed” that

left her unable to view text messages.       She further testified

that as a result, she could not use the screen shot function on

the iPhone to document the text messages purportedly sent by

Morales, and that she instead had to photograph her iPhone 5

screen with her iPhone X in order to transmit this evidence to

her attorney.   But no screen cracks or ink bleed are visible in

the document she contends is a photograph of the picture she

took of her iPhone 5 screen, and those artifacts would have been

visible in any authentic photograph of an iPhone 5 damaged in

the way she described.

     Moreover, her testimony regarding the state of her iPhone 5

changed in material ways over time.      She testified in her

deposition that the iPhone 5 had screen cracks in 2017.          After

the defendants called into question the authenticity of the

image produced to them, she submitted the March 19 Declaration

in which she repudiated her prior claim that the iPhone 5 had

screen cracks in 2017.    She instead claimed that the iPhone 5

was unusable because of a screen flicker in 2017.         Additionally,


                                   11
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 12 of 32



she testified at the April 22 hearing that the screen cracks and

“ink bleed” described in her deposition did not develop until

she accidentally dropped the iPhone 5 after delivering the image

to Altaras in 2020.    By themselves, these inconsistent

statements undermined the credibility of her testimony regarding

the image.

     Second, while Rossbach claimed that the disputed image was

a photograph of her iPhone 5 screen taken with an iPhone X, it

was not.   The P000317.jpg image file, which was purportedly the

original photograph taken by Rossbach and provided to Altaras,

lacked characteristic metadata attached to photographs taken

with the iPhone X. 4   The absence of this metadata indicates that

the image is not a photograph taken by an iPhone X.

Additionally, analysis of the image’s color characteristics, as

well as a visual assessment of the image, indicates that it is

not a photograph at all.

     Third, the image does not depict text messages as they

would appear on an iPhone 5.     The iPhone text message

application that the image purports to depict is a component of

the iPhone operating system (“OS”), which means that the version



4 Metadata is “[i]nformation describing the history, tracking, or
management of an electronic file.” Fed. R. Civ. P. 26(f)
advisory committee’s note (2006).


                                   12
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 13 of 32



of the iPhone OS used on a given iPhone determines the visual

characteristics of text messages displayed on that iPhone.              The

last version of the iPhone OS supported by the iPhone 5 is

version 10. 5   For instance, certain characteristics of the font

and icons in the iPhone text message application will be

consistent on all iPhones using OS 10. 6       But the image produced

by Rossbach and Altaras contains characteristics not consistent

with OS 10 or any other version of the iPhone OS available on

the iPhone 5.    These include the icon depicting the phone’s

level of battery charge; the font size and style in the header;

the icons in the lower portion of the header; the design of a

“heart eyes” emoji in the purported message from Morales to



5 As a point of comparison, the most recently released version of
the iPhone is the iPhone 12. See https://www.apple.com/iphone/.
The most recent version of the iPhone OS is version 14, which
can be utilized only by the iPhone 6s and newer iPhone models.
See https://www.apple.com/ios/ios-14/.

6 Rossbach’s expert Caruso agreed that all iPhones using the same
OS have the same default interface characteristics. But he
added that an iPhone user may adopt a non-standard interface
configuration for their phone by changing the device’s settings
or “jailbreaking” the device to allow for modifications not
approved by Apple. Caruso, however, did not testify that a
settings change or jailbreaking of an iPhone 5 could produce the
specific interface anomalies that Regard described, did not
examine Rossbach’s iPhone 5, and did not interview Rossbach to
ask whether she had jailbroken her phone. Moreover, Rossbach
did not testify that she had changed her iPhone’s interface
settings or that her iPhone was jailbroken. She also testified
that she lacked technical savvy.


                                    13
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 14 of 32



Rossbach; 7 and the icon for the iMessage Apps feature in the

footer.

     More to the point, the image contained elements that are

not consistent with any iPhone OS.      For instance, the contact

bar displayed in the image shows Morales’ full first and last

name, while an authentic iPhone OS image would display only his

first name.   The blank text entry box at the bottom of the image

is also inconsistent with an image of an authentic iPhone

interface, because all versions of the iPhone OS show the words

“iMessage” or “Text Message” in an empty text entry box,

depending on the protocol that the iPhone will use to send the

message.   Finally, the font used in the image differs, albeit

subtly, from that used to display text messages on iPhones.

     In sum, the evidence at the evidentiary hearing

conclusively demonstrated that the image was not of text

messages received on an iPhone 5, that it was not a photograph

taken by an iPhone X, that the image is not an authentic

representation of how text messages received on an iPhone would

be displayed, and that the image was not even a photograph.            As


7 The “heart eyes” emoji depicted in the image is the version
displayed on iPhones running OS 13 or later. Because the visual
characteristics of a text message displayed on an iPhone depend
on the iPhone’s OS, this version of the emoji is not displayed
on iPhones running OS 10, even if the text message is sent from
an iPhone running OS 13 or later to an iPhone running OS 10. As
noted above, the iPhone 5 is not capable of running OS 13.

                                   14
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 15 of 32



a result, there is clear and convincing evidence that Rossbach

fabricated the image and engaged in perjury and spoliation to

prevent discovery of that fabrication.

III. Recent Procedural History

     At the April 22, 2021 evidentiary hearing, the Court

granted the defendants’ request to move to dismiss and for

sanctions.   The Court proposed two scheduling options for the

briefing of those motions: one proposed scheduling option

required prompt briefing of the defendants’ motions, while the

other proposed scheduling option was elongated to give counsel

for the parties the opportunity to confer regarding a resolution

of this action.   Upon a representation from Altaras that an

opportunity to confer could be fruitful, the Court adopted an

elongated schedule for the briefing of those motions.         The

parties did not reach an agreement, and on May 27, the

defendants timely filed a motion to dismiss and a motion for

sanctions.

     Rossbach opposed those motions on June 3.        With her

opposition, Rossbach included an 18-page expert declaration

dated June 3, 2021 (“Caruso Declaration”) and a declaration from

Altaras that attached purported new evidence of Morales’

harassment of Rossbach and one of her female colleagues.          The

motions became fully submitted on June 10.



                                   15
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 16 of 32



                               Discussion

     The defendants have moved for sanctions in the form of

dismissal of the plaintiff’s remaining claims in this action, as

well as monetary sanctions against the plaintiff, her counsel,

and her counsel’s law firm.      They also seek an award of

attorneys’ fees and costs stemming from their investigation into

the fabrication of the text messages and the litigation of their

resulting motion for sanctions.

I.   Legal Framework

     The defendants have moved for sanctions on several distinct

grounds: the Court’s inherent power; Title 28, United States

Code, Section 1927; and Rule 37(e) of the Federal Rules of Civil

Procedure. 8   This Opinion sets out the legal framework underlying

each basis for sanctions before analyzing the defendants’

motion.

     A.    Inherent Power

     “Every district court has the inherent power to supervise

and control its own proceedings and to sanction counsel or a

litigant.”     Mitchell v. Lyons Pro. Servs., Inc., 708 F.3d 463,


8 The defendants have also moved for sanctions under Rule 11,
Fed. R. Civ. P. When a party seeks Rule 11 sanctions, it must
serve the motion on the party against whom it seeks sanctions,
“but [the motion] must not be filed or presented to the court if
the challenged paper . . . is withdrawn” within 21 days. Fed.
R. Civ. P. 11(c)(2). Since the defendants have not complied
with Rule 11’s procedural requirements, Rule 11 sanctions may
not be imposed in this case.

                                    16
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 17 of 32



467 (2d Cir. 2013) (citation omitted).       “Indeed . . . district

judges have an obligation to act to protect the public,

adversaries, and judicial resources from litigants and lawyers

who show themselves to be serial abusers of the judicial

system.”   Liebowitz v. Bandshell Artist Mgmt., No. 20-2304-CV,

2021 WL 3118938, at *7 (2d Cir. July 23, 2021).        A district

court’s inherent power to sanction includes the power to

“sanction a party . . . to deter abuse of the judicial process

and prevent a party from perpetrating a fraud on the court.”

Yukos Cap. S.A.R.L. v. Feldman, 977 F.3d 216, 235 (2d Cir.

2020).   Fraud on the court occurs when “a party has sentiently

set in motion some unconscionable scheme calculated to interfere

with the judicial system's ability impartially to adjudicate the

action.”   Id. (citation omitted).

     A district court may use its inherent power to sanction a

plaintiff by dismissing her case with prejudice, Shepherd v.

Annucci, 921 F.3d 89, 98 (2d Cir. 2019), or by imposing monetary

sanctions against a party or her counsel, International

Technologies Marketing, Inc. v. Verint Systems, Ltd., 991 F.3d

361, 367 (2d Cir. 2021).    “Because of its potency, however, a

court's inherent power must be exercised with restraint and

discretion.”   Id. at 368 (quoting Chambers v. NASCO, Inc., 501

U.S. 32, 44 (1991)).    Before a court may invoke its inherent


                                   17
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 18 of 32



power to sanction, the party facing sanctions must be provided

with “adequate notice and opportunity to be heard.”          Shepherd,

921 F.3d at 97. 9   When the sanction is dismissal with prejudice,

it must be supported by “clear evidence of misconduct and a high

degree of specificity in the factual findings.”         Mitchell, 708

F.3d at 467 (citation omitted).       The Court must find

“willfulness, bad faith, or reasonably serious fault,” id.

(citation omitted), and must also consider “whether a lesser

sanction would [be] appropriate,” Shepherd, 921 F.3d at 98

(citation omitted).

     B.    Section 1927

     The defendants seek sanctions against plaintiff’s counsel

pursuant to § 1927, which provides that

     [a]ny attorney . . . admitted to conduct cases in any
     court of the United States . . . who so multiplies
     the proceedings in any case unreasonably and
     vexatiously may be required by the court to satisfy
     personally the excess costs, expenses, and attorneys'
     fees reasonably incurred because of such conduct.


28 U.S.C. § 1927.    This provision allows a court to impose

sanctions against both Altaras and his law firm, DSLG.          Huebner

v. Midland Credit Mgmt., Inc., 897 F.3d 42, 55 n.8 (2d Cir.

2018).


9 Rossbach and her counsel have been afforded adequate notice and
opportunity to be heard in this case, and do not contend
otherwise.

                                    18
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 19 of 32



     Section 1927 sanctions may only be imposed “when the

attorney's actions are so completely without merit as to require

the conclusion that they must have been undertaken for some

improper purpose.”   Johnson v. Univ. of Rochester Med. Ctr., 642

F.3d 121, 125 (2d Cir. 2011) (citation omitted).        As is the case

for sanctions imposed pursuant to a court’s inherent power, a

court must provide notice and opportunity to be heard before

imposing § 1927 sanctions.     Id. at 126.    Before imposing

monetary sanctions under § 1927, “a court must find clear

evidence that (1) the offending party's claims were entirely

without color, and (2) the claims were brought in bad faith --

that is, motivated by improper purposes such as harassment or

delay.”   Huebner, 897 F.3d at 55 (citation omitted).        When an

attorney continues to defend a complaint even after learning of

facts rendering the complaint “fatal[ly] flaw[ed],” he has

engaged in bad faith conduct sanctionable under § 1927.

Liebowitz, 2021 WL 3118938, at *10.

     C.    Rule 37(e)

     Finally, the defendants seek dismissal as a sanction

pursuant to Rule 37(e), Fed. R. Civ. P.       That rule permits a

court to “dismiss the action” if “electronically stored

information that should have been preserved in the anticipation

or conduct of litigation is lost because a party failed to take



                                   19
      Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 20 of 32



reasonable steps to preserve it, and it cannot be restored or

replaced through additional discovery” and the court finds “that

the party acted with the intent to deprive another party of the

information's use in the litigation.”

II.   Analysis

      A.    Dismissal

      An application of the aforementioned principles indicates

that dismissal of this action is warranted as an exercise of

this Court’s inherent power to sanction and deter fraud on the

Court. 10   Rossbach willfully and in bad faith fabricated evidence

in this action and attempted to mislead the Court regarding her

actions.    There is overwhelming evidence that the image

purporting to depict text messages was inauthentic and

intentionally fabricated.      In sum, Rossbach engaged in an

“unconscionable scheme calculated to interfere with the judicial



10In the alternative, dismissal is also proper under Fed. R.
Civ. P. 37(e). The evidence adduced at the hearing indicated
that Rossbach intentionally deprived the defendants of access to
the electronically stored information on her iPhone 5 by
refusing to provide the correct passcode for the device. She
even provided a false passcode when asked to provide the correct
passcode for the device while she was under oath at her
deposition. Rossbach also disposed of her iPhone X while this
litigation was pending and did not maintain a copy of its data,
even though she knew that it contained potentially relevant
electronically stored information. This knowing and intentional
spoliation was intended to deprive the defendants of their
ability to investigate Rossbach’s claims in preparation for
trial. In its own right, Rossbach’s spoliation warrants
dismissal.

                                    20
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 21 of 32



system's ability impartially to adjudicate the action.”

Feldman, 977 F.3d at 235 (citation omitted); see also King v.

First American Investigations, Inc., 287 F.3d 91, 95 (2d Cir.

2002) (defining “fraud on the court” as “fraud which seriously

affects the integrity of the normal process of adjudication” and

“does or attempts to defile the court itself”) (citation

omitted).

     Given the severity and willfulness of her conduct,

dismissal with prejudice is the only appropriate sanction for

her actions.   Overwhelming evidence indicates that Rossbach

sought to defraud the Court and the defendants through a willful

and persistent campaign of fabrication, spoliation and perjury.

A lesser sanction -- such as a monetary sanction, the exclusion

of evidence, or an appropriate instruction to the jury at trial

–- would be insufficient to remedy the impact of this misconduct

or to deter future misconduct.

     Moreover, if this case were to proceed to trial, the result

is highly likely to be the same as if the Court were to dismiss

this action now.   Since there is limited, if any, documentary

evidence of Rossbach’s claims of workplace harassment, the

outcome of any trial would turn on a jury’s assessment of the

credibility of Rossbach, Morales, and other key witnesses.             But

given that the jury would learn at trial of Rossbach’s campaign


                                   21
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 22 of 32



of willful fabrication and deception regarding this very claim,

no reasonable juror would credit Rossbach’s testimony.         A trial

in this case would therefore be a pointless waste of judicial

resources and impose an expensive and undue burden on the

defendants.

     In her submission in opposition to the defendants’ motions

to dismiss and for sanctions, Rossbach offers almost no argument

as to why a sanction of dismissal is not warranted.         Instead of

acknowledging either the overwhelming evidence of fabrication or

even her conflicting explanations about the retrieval of the

text messages, she devotes her opposition almost entirely to an

effort to relitigate the expert testimony at the April 22

evidentiary hearing and to describe evidence of other alleged

misconduct by Morales. 11

     Through the Caruso Declaration, Rossbach seeks to introduce

new evidence that purports to demonstrate the authenticity of

the image.    This Declaration is untimely.     The parties were

required to exchange expert reports in advance of the hearing

and those reports constituted the direct testimony of their

experts at the hearing.     The defendants’ expert report was



11Altaras attempted to introduce some of this evidence at the
April 22 hearing. The Court excluded this evidence because it
was not disclosed to the defendants during discovery or, indeed,
at any point before the April 22 evidentiary hearing.

                                   22
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 23 of 32



submitted on April 16, and Rossbach submitted her expert

declaration on April 19.    If Rossbach wished to introduce a

supplemental expert report in support of her contention that the

disputed image is an authentic representation of text messages

sent to her by Morales, she should have done so in advance of

the April 22 hearing or requested an adjournment of the hearing

to prepare and produce the supplemental report.        She did

neither.   At the hearing, Altaras had an opportunity to cross-

examine Regard and confront his evidence of fabrication.

Rossbach’s belated attempt to relitigate the April 22

evidentiary hearing is improper.

     Moreover, this purported new evidence in the Caruso

Declaration is unpersuasive on its own terms.        At the April 22

evidentiary hearing, Caruso proffered largely similar testimony

as to steps Rossbach could have taken to configure her iPhones

in a manner that produced the visual anomalies identified by

Regard.    The Court rejected that testimony as speculative then,

and it is no more persuasive as reframed in the Caruso

Declaration.   There is no basis in the record to find that

Rossbach did, or even was capable of doing, the maneuvers Caruso

conjures up to explain some of the many discrepancies between

the image Rossbach produced and how iPhones typically function.

Rossbach has failed to show that the evidentiary hearing should


                                   23
        Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 24 of 32



be reopened, a request she does not even make, or that the

findings made at the conclusion of the hearing should be

revisited. 12

     In opposition to this motion, Rossbach also seeks to

distract attention from her fabrication, spoliation, and

perjury.     She reiterates how Morales harassed her at work and

offers additional evidence in support of this claim, including

an image of text messages that Morales purportedly sent to one

of Rossbach’s colleagues in 2015 (the “2015 Messages”).             This

evidence was not produced to the defendants in discovery and was

excluded from the April 22 evidentiary hearing because it was

not produced in discovery or even disclosed to the defendants in

advance of the hearing.       Moreover, the 2015 Messages are not

supported by any document from their recipient authenticating

them.


12The Caruso Declaration fails to address many of the indicia of
fabrication on which the Court relied at the hearing, including
the absence of visible damage in the purported photograph of the
text messages and the elements of the image that are
inconsistent with the display of text messages on any version of
the iPhone OS. Where Caruso does address indicia on which the
Court relied, his analysis is often demonstrably faulty. For
instance, Caruso premises much of his argument on his contention
that versions of the iPhone OS subsequent to version 10 can run
on an iPhone 5. But his source for that claim explicitly states
that subsequent versions of the OS, such as versions 11 and 12,
are incompatible with the iPhone 5 because the iPhone 5 has a
32-bit microprocessor and recent versions of the iPhone OS can
be used only on iPhones with 64-bit microprocessors. See
https://www.digitaltrends.com/mobile/how-to-get-ios-12/.

                                      24
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 25 of 32



     Even if Rossbach had laid a proper foundation for

consideration of the 2015 Messages, however, they do not suggest

that Rossbach should not be sanctioned for her own misconduct in

this lawsuit.    The issue presented by the defendants’ motion for

sanctions is not whether Morales harassed Rossbach or one of her

colleagues but is instead whether Rossbach fabricated evidence

central to her claims in this litigation.       The evidence of

Rossbach’s fabrication is overwhelming.

     Rossbach also claims that, in holding an evidentiary

hearing and making findings of fact regarding her fabrication,

the Court erred in making credibility determinations reserved

for the jury.   This argument may be easily rejected.        A federal

district court “has the power to conduct an independent

investigation in order to determine whether it has been the

victim of fraud.”   Chambers, 501 U.S. at 44.       That power

includes the power to take testimony and reach factual

conclusions.    See Liebowitz, 2021 WL 3118938, at *9 (affirming a

district court’s sanctions order that was based on the district

court’s independent “review[] of the record and evaluat[ion of]

the demeanor of the witnesses at [an] evidentiary hearing”).

     B.   Monetary Sanctions

     A monetary sanction is also imposed against Rossbach

pursuant to this Court’s inherent power.       Rossbach’s willful



                                   25
        Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 26 of 32



misconduct in fabricating evidence and destroying evidence of

that fabrication caused the defendants to incur the significant

expense of investigating her actions and litigating the

evidentiary hearing and their motion for sanctions.            At no point

has she expressed remorse for her fabrication, spoliation, and

perjury.     In an effort to “restore the prejudiced part[ies] to

the same position [they] would have been in” absent Rossbach’s

misconduct, West v. Goodyear Tire & Rubber Co., 167 F.3d 776,

779 (2d Cir. 1999) (citation omitted), the Court imposes against

Rossbach a sanction in the amount of the defendants’ attorneys’

fees, costs, and expenses associated with addressing Rossbach’s

fabrication, including the attorneys’ fees incurred in

litigating the instant sanctions motion. 13         See Liebowitz, 2021

WL 3118938, at *13 (noting that the Second Circuit has

repeatedly affirmed monetary sanctions that “include the

attorney's fees incurred in litigating the sanctions motion”).

     The same monetary sanction is also imposed on Altaras and

DSLG.    In this case, Altaras “negligently or recklessly failed

to perform his responsibilities as an officer of the court.”

Wilder v. GL Bus Lines, 258 F.3d 126, 130 (2d Cir. 2001).             Among



13Since this attorney’s fees sanction is “compensatory rather
than punitive,” it may be imposed without the “enhanced
procedural protections associated with criminal procedure.”
Liebowitz, 2021 WL 3118938, at *7 (citation omitted).

                                      26
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 27 of 32



other obligations imposed by the New York Rules of Professional

Conduct, a lawyer must not “offer or use evidence that the

lawyer knows to be false,” and if “the lawyer's client . . . has

offered material evidence and the lawyer comes to know of its

falsity, the lawyer shall take reasonable remedial measures,

including, if necessary, disclosure to the tribunal.”         N.Y.

Rules of Prof. Con. 3.3(a)(3).     Lawyers are also forbidden from

“knowingly us[ing] perjured testimony or false evidence” or

“participat[ing] in the creation or preservation of evidence

when the lawyer knows or it is obvious that the evidence is

false.”   N.Y. Rules of Prof. Con. 3.4(a).      If a lawyer “knows or

reasonably should know that the representation will result in a

violation of” the Rules of Professional Conduct, the lawyer

“shall withdraw from the representation of a client.”         N.Y.

Rules of Prof. Con. 1.16(b)(1).

     Corroboration for Rossbach’s claim of sexual harassment

rested largely on the three text messages allegedly sent to

Rossbach and received on her iPhone 5.       At many points in this

litigation, Altaras had an opportunity to conduct a reasonable

investigation of his client’s claims and to ensure that he was

not misleading either his adversary or the Court.         After the

defendants met with Altaras in February 2021 and presented him

with evidence that Rossbach had fabricated the image, Altaras


                                   27
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 28 of 32



had the opportunity and obligation to conduct a reasonable

investigation regarding the authenticity of the image and, if

necessary, withdraw from his representation of Rossbach to

ensure that he was not complicit in the use of false evidence.

Similarly, Rossbach provided inconsistent sworn testimony

regarding the creation of the image on three occasions –- in her

deposition, in the March 19 Declaration, and at the evidentiary

hearing –- and Altaras had both the opportunity and the

obligation to ensure that his client had not provided perjurious

testimony and, if necessary, to withdraw from his representation

of Rossbach in order to avoid suborning perjury.        Altaras has

not shown that he proceeded responsibly at any of those points.

And at no point has he tried to mitigate the harm done by his

client.

     When this action was filed, Altaras failed to take

sufficient steps to ensure that the Rossbach iPhones, and the

data stored on them, was preserved, thereby allowing his client

to spoliate critical evidence.     Even after the defendants put

Altaras on notice that his client had likely fabricated critical

evidence in this case, he failed to obtain the correct passcode

for the iPhone 5 from Rossbach or to otherwise properly

investigate the authenticity of the disputed image.         Ignoring

the inconsistencies between her deposition testimony and her


                                   28
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 29 of 32



subsequent sworn testimony and the implication that his client

had committed perjury at her deposition, he filed her false

March 19 Declaration with the Court and then elicited more false

testimony from Rossbach at the evidentiary hearing.         In advance

of the hearing, he submitted an expert declaration that was

largely unresponsive to the evidence of his client’s

fabrication.   At the evidentiary hearing and in the context of

this motion, he attempted to introduce evidence of questionable

provenance that had not been produced during discovery or even

before the hearing.    This was an unprofessional attempt to

sandbag his adversary.    Prior to the evidentiary hearing, he

also filed a frivolous motion for sanctions against the

defendants, and in the wake of the evidentiary hearing, he

improperly sought to relitigate issues that should have been

addressed at the hearing.

     Altaras also “unreasonably and vexatiously” multiplied

proceedings in this case.     28 U.S.C. § 1927.     Even after he was

made aware that his client had likely fabricated evidence, he

made no serious effort to investigate the allegations, and if

necessary to withdraw from his representation of his client.

Instead, even after he should have realized that Rossbach’s

complaint was based on her false allegations, he stood by the

complaint.   He submitted to the Court his client’s false


                                   29
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 30 of 32



Declaration and a largely speculative expert declaration that

did not address key evidence of fabrication identified by the

defendants’ expert.    He also submitted a frivolous motion for

sanctions against the defendants which necessitated a response

from the defendants.

     In his defense, Altaras asserts that he advised Rossbach of

her duty to preserve evidence at the beginning of this case,

that no one can be blamed for spoliation of the iPhone 5 because

the iPhone 5 suffered a cracked screen when it fell on the floor

and it was this damage to the iPhone 5 (as opposed to the

failure to provide the correct password) that prevented Consilio

from conducting a forensic examination of the iPhone 5, and that

the defendants should have requested access to the iPhone X

before Rossbach exchanged it for a new iPhone.        Altaras further

asserts that Rossbach’s conflicting testimony was not evidence

of perjury or willful misconduct, but instead a clarification,

and in any event can only be assessed for its honesty by a jury.

But for the reasons described above, none of these arguments is

responsive to the issues at stake here.       If anything, they

suggest that Altaras still fails to understand the nature of his

obligations as an officer of the court.

     In short, at every step of these proceedings, Altaras

failed to take reasonable steps to preserve critical evidence


                                   30
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 31 of 32



and failed to recognize the gravity of his client’s misconduct

and its implications for his own duties.       He instead burdened

the defendants and this Court by suborning his client’s perjury

and making frivolous and procedurally improper legal and factual

arguments.   A monetary sanction against Altaras and DSLG is

warranted, 14 and the Court imposes a monetary sanction under its

inherent power and § 1927.     As with the monetary sanction

against Rossbach, the monetary sanction shall be in the amount

of the defendants’ attorneys’ fees, costs, and expenses

associated with addressing Rossbach’s misconduct.


                              Conclusion

     The Court dismisses this action with prejudice as an

exercise of its inherent power to sanction and pursuant to Fed.

R. Civ. P. 37(e).   A monetary sanction in the amount of the

defendants’ attorneys’ fees, costs, and expenses associated with

addressing Rossbach’s fabrication is also assessed jointly and

severally against Rossbach, Altaras, and DSLG as an exercise of



14In a strikingly similar recent case, another court in this
District imposed monetary sanctions against DSLG after an
attorney affiliated with the firm facilitated a client’s
misrepresentations to the court and failed to correct or
investigate those misrepresentations even after they were
brought to the attorney’s attention. Doe v. East Side Club,
LLC, No. 18cv11324 (KPF), 2021 WL 2709346, at *21-25 (S.D.N.Y.
July 1, 2021). This repeated misconduct provides further
support for the imposition of a significant monetary sanction
against DSLG.

                                   31
     Case 1:19-cv-05758-DLC Document 97 Filed 08/05/21 Page 32 of 32



the Court’s inherent power and 28 U.S.C. § 1927.        A scheduling

order addressing the calculation of the monetary sanction

accompanies this Opinion.

Dated:    New York, New York
          August 5, 2021


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                   32
